Citation Nr: 0811305	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  03-33 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of shrapnel wounds to the left leg.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of shrapnel wounds to the right leg.  


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to March 
1971.  For combat service in the Republic of Vietnam, the 
veteran was awarded medals including the Purple Heart Medal 
with one Oak Leaf Cluster and the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) Wichita, Kansas, Regional 
Office (RO).  These issues were previously before the Board 
and were remanded in July 2004 for additional evidentiary 
development and in January 2005 for a VA examination.  In 
April 2006, the Board issued a decision on the merits with 
respect to muscle group XII injuries, but remanded associated 
disability issues for initial RO consideration.  The 
"issues" currently on appeal are those remanded by the 
April 2006 Board decision.


FINDINGS OF FACT

The veteran, without good cause, failed to report to VA 
examinations scheduled in March and August 2007.  


CONCLUSION OF LAW

The veteran's failure to report for a VA examination requires 
that the claims for increased ratings be denied.  38 C.F.R. § 
3.655(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed claims for increased ratings for residuals 
of shrapnel wounds to the legs in June 2001.  As explained in 
the Introduction, in April 2006, the Board denied increased 
ratings for the bilateral residuals of shrapnel wounds with 
respect to muscle group XII injuries, but remanded additional 
associated issues, namely whether the residuals of shrapnel 
wounds included neurological impairment, additional muscle 
group injury, or total scarring of at least 144 square inches 
and whether the veteran's arthritis in the bilateral knee was 
a result of the shrapnel injury, for further development.  
The April 2006 Board decision notes that the evidence then of 
record was not suitable to decide these associated issues.  

In March 2007, the Appeals Management Center (AMC) sent the 
veteran letters informing him that a VA examination had been 
scheduled and providing the date of the scheduled 
examination.  The veteran failed to report to the 
examination.  In August 2007, the AMC informed the veteran 
that the examination had been rescheduled and provided him 
with the date of the scheduled examination.  The veteran 
failed to report for this examination as well.  

Regulations provide that veterans have an obligation to 
report for VA examinations and re-examinations which are 
scheduled in connection with their claims.  If a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655(b) (2006); Engelke v. Gober, 10 Vet. App. 396 
(1997).  Notice of these regulations was provided in March 
2007.

The veteran has failed to report to examinations in March and 
August 2007 and has not provided a reason.  The Board notes 
that an April 2007 VA treatment record reports the veteran's 
plan to move to Kansas in May 2007.  The veteran has not 
informed the RO of a change in address, however, and there is 
no evidence that the August 2007 letter informing the veteran 
of the examination was not delivered or that the veteran 
actually moved.  The Board notes that it is the veteran's 
responsibility to keep the VA apprised of his whereabouts; 
the VA is not required "to turn up heaven and earth" to find 
the correct address for a claimant.  See Hyson v. Brown, 5 
Vet. App. 262, 264 (1993).  

Entitlement to the benefits sought could not be established 
without a current VA examination.  Consequently, because the 
veteran failed to show for the scheduled examinations without 
good cause, his increased rating claims must be denied as a 
matter of law.  

Thus, because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) 
(finding that where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).  As 
such, no further action is required pursuant to the VCAA.


ORDER

A rating in excess of 30 percent for residuals of shrapnel 
wounds to the left leg is denied.

A rating in excess of 20 percent for residuals of shrapnel 
wounds to the right leg is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


